Citation Nr: 0330090	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  00-13 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for traumatic arthritis of the 
left hip.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1942 to November 1943.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
1999 rating decision of the Department of Veterans Affairs 
(VA) Waco, Texas, Regional Office (RO).  


FINDINGS OF FACT

1.  An unappealed August 1995 rating decision denied service 
connection for a left hip disability, finding, essentially, 
that the disability was not manifested in, or shown to be 
related to, service.  

2.  Evidence added to the record since the August 1995 
determination is cumulative, does not bear directly and 
substantially on the question of whether the veteran's 
current arthritis of the left hip was incurred or aggravated 
in service, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and a claim 
of entitlement to service connection for traumatic arthritis 
of the left hip may not be reopened.  38 U.S.C.A. § 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant recent change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107.  Regulations implementing the 
VCAA have been published at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  It is significant to note that the VCAA 
revised VA duties to assist and notify, but that the enhanced 
duty to assist provisions do not apply until a previously 
denied claim has been reopened.  38 U.S.C.A. § 5103A(f).  
[Regulations implementing the VCAA also include a new 
definition of new and material evidence.  However, that 
provision applies only to claims to reopen filed on or after 
August 29, 2001.  Here, the petition to reopen was filed in 
October 1998, and the new definition does not apply.]  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, (PVA) 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C. § 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (DAV) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
was misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  Here, the VCAA notice to the veteran 
dated in June 2003 stated that he should respond within 30 
days, but went on to advise him that evidence submitted 
within one year would be considered.  Although a year has not 
passed, the veteran subsequently indicated that he had 
nothing further to submit, and requested that the case 
proceed to Board review.  The notice requirements set out in 
PVA are met.  

VA has fully complied with the mandates of the VCAA.  Well-
groundedness is not an issue.  The veteran was provided a 
copy of the decision explaining why the claim to reopen a 
claim of service connection for traumatic arthritis of the 
left hip was denied.  Furthermore, through an April 2000 
Statement of the Case (SOC), a January 2003 Supplemental SOC, 
and notification of VCAA provisions in June 2003, he was 
advised of the controlling law and regulations.  These 
communications clearly explained his rights and 
responsibilities and advised him what evidence is of record 
and what type of evidence could substantiate his claim.  
Moreover, the records identify and explain the respective 
responsibilities of VA and the appellant to provide evidence; 
specifically, the veteran has been advised that he must 
submit new and material evidence to reopen the claim.  As the 
veteran has been kept apprised of what he must show to 
prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure, there is 
no further duty to notify.  See generally, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In an August 1995 decision, the RO, in part, denied service 
connection for traumatic arthritis of the left hip, based, 
essentially, upon findings that the veteran's arthritis of 
the left hip was not manifested in service, but was first 
manifested many years after his separation from service and 
was not shown to be related to service.  The veteran did not 
appeal that rating decision and it became final.  38 U.S.C.A. 
§ 7105.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356, 1363 
(Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) does not apply in the instant 
case.]

The Federal Circuit has held, that evidence which is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 
(2000).

The evidence of record at the time of the August 1995 
decision included a copy of the veteran's service entrance 
examination report and service medical records, all of which 
were negative for complaints, treatment, or diagnosis of any 
hip problems in service and also negative as to a hip injury 
in service.  The evidence then of record also included VA 
outpatient treatment records, private medical records, and a 
report of a VA examination.  Although the veteran claimed 
that his hip was injured during the same accident that caused 
his service-connected left knee disorder, there was no 
evidence to support this allegation in the claims file.  The 
first notation of hip problems of record was in a 1994 VA 
outpatient treatment record, over 50 years after discharge 
from service.  The veteran related the hip disability to a 
jump injury in service, in 1942.  

The only relevant evidence added to the record since the 
August 1995 decision consists of VA outpatient treatment 
records dated in January 1997.  While the veteran alleges 
that the records show his hip condition is a result of injury 
sustained in service, the physician is merely repeating 
medical history provided by the veteran.  This history is not 
supported by service medical records, which, as stated above, 
contain no mention of any complaints, diagnosis or treatment 
of hip problems in service.  The additional evidence includes 
reports of VA examinations in August 1999 and August 2002, 
both negative for any abnormal findings or complaints 
concerning the veteran's left hip.  While the veteran has 
requested another examination by VA, the Board finds that 
such examination is not indicated, as it would merely serve 
to confirm the presence of left hip disability, a matter no 
longer disputed.  Without evidence of disability, event or 
injury of the hip in service, an examination at this time 
could not establish a nexus between the current disability 
and service.  

Although the veteran contends that his hip injury occurred at 
the same time as the injury which caused his service-
connected left knee disorder, this is not supported by any 
contemporaneous records, and his lay opinions in this matter 
are not competent medical evidence and cannot be deemed 
"material" for purposes of reopening his claim.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Based upon a review of the record, the Board finds the 
evidence added to the claims file since the last final 
decision is cumulative or redundant of evidence previously 
considered.  It tends to establish facts previously 
established, and does not address the matter of a nexus 
between current left hip disability and service.  Information 
provided by the relevant records merely repeats what was 
already considered by the RO in the August 1995 decision and 
is cumulative or redundant.  The newly submitted medical 
evidence does not bear directly and substantially on the 
matter at hand, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
New and material evidence has not been received, and the 
claim may not be reopened.


ORDER

The appeal to reopen a claim of service connection for 
traumatic arthritis of the left hip is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



